Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 8/4/2022 in response to the Office Action of 5/13/2022 is acknowledged and has been entered.  Applicant's election with traverse of Group III, claims 11-19 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the following species is acknowledged: Species (a2): two biomarkers, specifically: urinary TNF alpha and IL-9, Species (b2): diagnosing risk based on a reference, wherein elected methods do not comprise steps of treatment; Species (c): urine as the type of sample as the elected; Species (d): a sandwich immunoassay as a type of system.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 15-19 are withdrawn from further consideration as drawn to non-elected species b. As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claims 11-14  are currently under consideration in view of the elected species. 
         Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Objection(s)
Claim 11 is being objected to because abbreviations such as “AIN”, should be spelled out at the first encounter in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, 92.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
Claim 11 recites b) determining a health profile of the subject based on the levels of the at least two markers associated with AIN, c) comparing the health profile of the subject to a diagnostic index generated from an analysis of AIN and non-AIN samples.  The scope of the claim is vague as it is not clear whether diagnostic index generated from an analysis of AIN and non-AIN samples refers to performing the detection step a  as part of the analysis or 2. refers to analysis by evaluation of data previously performed.  A definition of a diagnostic index is not provided in the specification and is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04
Step 2A, Prong 1: the claim recites law of nature and an abstract idea.
Specifically, the claim recites the naturally occurring correlation between altered biomarker levels  and AIN disease.  The claims also recite to an abstract idea because the steps of “determining a health profile” (step c), diagnosing (step d)  generate a diagnostic index from an analysis of AIN and non-AIN samples (step c) are judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer.  Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).    Further, the step of comparing relative to a reference (step c) also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).  
Here, applicant's method steps are not  tied to a particular machine and does not perform a transformation.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims as a whole are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the disease based on a comparison to a sample obtained from healthy subjects, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay.  The step of a) detecting the levels of at least two markers associated with AIN in at least one sample of a subject, amounts to data gathering that is needed in order to apply the judicial exceptions.  MPEP 2106.05
Based on the 2-prong inquiry analysis under Step 2A , claims are directed to a law of nature and an abstract idea. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite step of a) detecting the levels of at least two markers associated with AIN in at least one sample of a subject which are well understood purely conventional taken by others as cited below and in addition see Sundac et al.(Pathogens and disease 2016;74,pages 1-5, see page 3 right 3rd paragraph, fig.1), Kleiner et al (2013, Hindawi Publishing Corporation Mediators of Inflammation Volume 2013, Article ID 434010, pages 1-6, see table 3), Luminex Panel (2010, retrieved from www.millipore.com/milliplex_inflammation).  Further the instant specification indicates assays to detect urinary biomarkers include immunoassays and mass spectrometry which are well known (instant specification page 30 lines 21-22; page 35 lines 15-17) 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim interpretation 
The diagnostic index recited in claim 11 is interpreted as a comparator reference as elected by applicant (species b). 
Claims 11-14 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Anderberg et al. (US 2012/0190044)
Claims of this invention are drawn to a method of diagnosing a subject as having AIN or an increased risk of developing AIN, comprising the steps of: a) detecting the levels of at least two markers associated with AIN in at least one sample of a subject, b) determining a health profile of the subject based on the levels of the at least two markers associated with AIN, c) comparing the health profile of the subject to a diagnostic index generated from an analysis of AIN and non-AIN samples, and d) diagnosing the subject as having an increased risk of AIN based on the diagnostic index.
Anderberg et al. teach throughout the patent and especially in Abstract a method for diagnosis, prognosis in subjects [0087] suspected or suffering a renal injury, wherein renal injury is for example acute tubulointerstitial nephritis [0037] also known as acute interstitial nephritis (https://en.wikipedia.org/wiki/Interstitial_nephritis).   In particular, Anderberg et al.teach determining the levels of more than one biomarkers (Abstract) in body fluid sample i.e. urine [0089] (instant claim 12) wherein a biomarker can be TNF alpha (Abstract;[0050]) and can be combined with additional kidney injury markers including IL-9, medical history [0044] to create composite results [0039] which reads on the instant a health profile of the subject (instant steps a,b), to compare to diagnostic thresholds [0039] [0111] for diagnosis [0040] of occurrence vs non-occurrence of the injury [0041] wherein a threshold is generated from results that can differentiate the risk of occurrence vs risk for non-occurrence [0042] (instant steps c,d).

Claims 11-14 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Arthur et al. (US 2014/0038203).
Arthur et al. throughout the patent methods for determining increased risk for developing a nephropathy or kidney disease [0009] wherein the nephropathy or kidney disease can be acute interstitial nephritis [0011]  comprising the steps of:  a) detecting the levels of at least two markers associated with AIN in at least one sample of a subject on [0011], including at inflammatory cytokines [0067] wherein the sample is urine [0011]  Arthur et al. teach calculating marker level ratios [0012] which reads on the instant health profile absent a definition in the specification to compare to a reference level that is associate with healthy controls [0021] which reads on c) comparing the health profile of the subject to a diagnostic index generated from an analysis of AIN and non-AIN samples for determining risk [0017].  Arthur et al. teach the method comprises measuring the creatinine concentration in the urine sample and normalizing biomarker levels to creatinine [0011] wherein creatinine is used to calculate glomerular filtration rate [0008] when the urine sample is obtained, thus at baseline (instant claim 14). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 11-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors(s), at the time the application was filed, had possession of the claimed invention.  
Claims broadly recite diagnosing a subject as having an increased risk of AIN based on the diagnostic index by determining a health profile of the subject based on the levels of the at least two markers associated with AIN , urinary  IL-9 and TNF alpha (elected species) (b) and c) comparing the health profile of the subject to a diagnostic index generated from an analysis of AIN and non-AIN samples. 
The genus diagnosing the subject as having an increased risk of AIN based on the diagnostic index  as claimed, encompasses risk of having AIN (step d) as well as future risk i.e. risk developing AIN sometime in the future (also recited in the preamble). 
However, the specification and does not provide sufficient written description for a method comprising diagnosing the subject as having an increased risk of developing AIN based on the diagnostic index, as claimed.  While the specification discloses differential detection of urinary  IL-9 and TNF alpha (elected species) in patients with biopsy proven diagnosis for acute interstitial nephritis (AIN)(bridging paragraphs pages 56-57) to distinguish from other causes of acute kidney injury based on a specified threshold, the specification does not disclose any subjects having a health profile based on the levels of the at least two markers associated with AIN (b) prior to the patient developing the disease that can associate with future AIN disease based on a diagnostic index as claimed.   Prior art teach that to be useful the risk marker must be an independent predictor of risk, meaning to improve the predictive power of other risk factors identified and used in the prediction of risks (Stampher et al., Circulation 2004, 1909:IV3-IV-5, table 2).  Furthermore, Stampher et al., teach that the marker should be present and measurable before of the clinical appearance of the outcome (page IV left last paragraph).  Prior art teach and the instant specification discloses IL-9 and TNF alpha are associated with many inflammatory conditions as for example UTI (Sundac et al.,Pathogens and disease 2016;74,pages 1-5, see page 3 right 3rd paragraph, fig.1) or the non-AIN conditions disclosed in the instant specification (fig.4). Therefore it is likely that the level of biomarkers will be influenced by these processes irrespective of AIN especially in critically ill populations undergoing kidney biopsies disclosed in the instant specification, and finding a marker or a panel of markers that takes in to account the many underlying pathological processes while still discriminating for acute kidney injury is challenging (Constantin et al., J.Crit Care 2010 vol 25:176).
 However, the specification does not teach the claimed at least two inflammatory markers as independent risk predictors for AIN based upon a diagnostic threshold  and even fails to disclose any patients not suffering from AIN and at risk of developing the disease. 
Furthermore, the specification does not provide any evidence that any claimed biomarkers are present and measurable in urine prior to clinical appearance of AIN to diagnose an increased risk of developing AIN based on any diagnostic index by determining any health profile of the subject based on the levels of the at least two markers associated with AIN, urinary  IL-9 and TNF alpha (elected species) (b) and c) comparing the health profile of the subject to any diagnostic index generated from an analysis of AIN and non-AIN samples. 
Thus the disclosure does not support the full scope of the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 
In addition the genus “sample” is broad e.g. tears, saliva, CSF etc.  and encompasses substantial variability.  While the specification discloses samples as in claim 12, the specification fails to disclose any working example using any samples other than urine to differentiate between having AIN and non-AIN human subjects based on a diagnostic threshold . In fact the specification discloses that none of the plasma biomarkers are associated with AIN (table 3, specification page 62 lines 17-19) ).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” MPEP 2163 (II)(A)(3)(a)(ii).  The specification fails to convey possession of the entire genus of “sample” for detecting the levels of at least two markers associated with AIN in at least one sample of a subject, to determine a health profile of the subject based on the levels of the at least two markers associated with AIN, for  diagnosing the subject as having an increased risk of AIN based on the diagnostic index.
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641